EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9 and 20 are rejoined.
Claims 24-26, 28-30, 33-35 are cancelled.

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, claims 1, 2, 4, 5, 8, 10, and 13 in the reply filed on 1/6/22 is acknowledged.
In light of the allowable subject matter, claims 9 and 20 are rejoined.
This application is in condition for allowance except for the presence of claims 24-26, 28-30, 33-35 directed to an invention non-elected without traverse.  Accordingly, these claims have been cancelled.
Reasons for Allowance
Claims 1, 2, 4, 5, 8-10, 13, 14, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The closest prior art is Bolea (US 2007/0106340), which shows a neural interface (abstract) with a helical tube (Figure 4B), a plurality of conductors (Figures 8, 15), at least two electrodes (Figures 6, 8; Paragraphs 95, 99) positioned so as to form no electrical transverse gap over a 360 degree turn (Figure 5B), and an overlay (Paragraph 98).  However, the helical tube-like depiction in Figure 4B is merely an overall schematic illustration (Paragraph 86), and does not depict the required details of electrodes on the tube.  When further addressing these electrode structural details, Bolea shows that electrodes are formed on a flat sheet-like structure (Figures 6, 8, 14; Paragraph 114), which is coupled to the end of the tubular lead (Figure 14; Paragraph 115).  Bullara (US 4,573,481) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792